COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00397-CV


Inova Renovations, L.L.C.                 §    From County Court at Law No. 1

                                          §    of Tarrant County (2012-002125-1)
v.
                                          §    December 18, 2014
David M. Jones and Mindy Legler
Jones                                     §    Per Curiam

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellant Inova Renovations, L.L.C. shall pay all

costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS

                                       PER CURIAM